DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-19 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a controller movable relative to the base” as per line 5 of Claim 1, line 5 of Claim 7, and line 3 of Claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 356d in Fig. 5; and 3604 in Fig. 34.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide clear antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically “a controller movable relative 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.   Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “a controller movable relative to the base” in line 5 does not have a clear meaning.  While the Specification does recite the claim language in ¶3, 4, 253, and 254, the Specification also discloses embodiments for controller 254 in Figure 4 and base 1004 in Figure 6 that are not clearly linked to the claim language.  Specifically, it is unclear what it would mean for the controller 254 of Figure 4 to be “movable relative to” the base 1004 of Figure 6 given that the controller 254 of Figure 4 appears to be fixed to the floor and the base 1004 of Figure 6 is also fixed as per ¶87.  Clarification is required.  Claims 2-6 depending from Claim 1 are therefore rejected.
As per Claim 7, “a controller movable relative to the base” in line 5 does not have a clear meaning.  While the Specification does expressly recite the claim language in ¶3, 4, 253, and 254, the Specification also discloses embodiments for controller 254 in Figure 4 and base 1004 in Figure 6 that are not clearly linked to the claim language.  Specifically, it is unclear what it would mean for the controller 254 of Figure 4 to be “movable relative to” the base 1004 of Figure 6 given that the controller 254 of Figure 4 appears to be fixed to the floor and the base 1004 of Figure 6 is also fixed as per ¶87.  Clarification is required.  Claims 8-12 depending from Claim 7 are therefore rejected.
As per Claim 17, “a controller movable relative to the base” in line 3 does not have a clear meaning.  While the Specification does expressly recite the claim language in ¶3, 4, 253, and 254, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipow (US Pub. No. 2004/0243147).

As per Claim 1, Lipow discloses a robotic surgical system (10) for treating a patient (P) (Figs. 1A, 6; ¶53, 68-72), the robotic surgical system (10) comprising:
a surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) movable relative to the patient (P) (Figs. 1B, 6; ¶53, 68, 75-77, 80-81);
a user input device (604) (Figs. 6-8; ¶68-73), comprising:
a base (608) (Figs. 6-8; ¶68-71, 74-75); and
a controller (710, 712) movable relative to the base (608) to effect a motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) in response to a user input force (¶62-63, 94-96); and

receive a user selection signal (as per “shift gears” in ¶61) indicative of a selection between a first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and a second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6), wherein the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) is different than the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) (Figs. 1B, 3, 6; ¶53, 55-56, 68, 75-77, 80-81);
receive a motion control signal (as per 1802 in Fig. 18) from the user input device (604) indicative of a user input force (Figs. 7, 18; ¶95-96); and
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved in response to the motion control signal (as per 1802 in Fig. 18) in accordance with the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) or the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) based on the user selection signal (as per “shift gears” in ¶61) (Figs. 1B, 3, 6, 7, 18; ¶53, 55-56, 68, 75-77, 80-81, 95-96).

As per Claim 2, Lipow further discloses wherein the base (608) is stationary (as per engagement of jack screws 804) (Fig. 7; ¶74).

As per Claim 5, Lipow further discloses wherein the selection (as per “shift gears” in ¶61) is made using a touch screen (708) (Figs. 3, 7; ¶56, 75, 102).

As per Claim 6, Lipow further discloses wherein the user input device (604) comprises a force sensor (1802) for measuring the user input force (Figs. 7, 18; ¶95-96).


a surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) movable relative to the patient (P) (Figs. 1B, 6; ¶53, 68, 75-77, 80-81);
a user input device (604) (Figs. 6-8; ¶68-73), comprising:
a base (608) (Figs. 6-8; ¶68-71, 74-75); and
a controller (710, 712) movable relative to the base (608) to effect a motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) in response to a user input force (¶62-63, 94-96); and
a control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) configured to:
determine a distance (as per transmitter 1202 and receiver 1204 in Fig. 12) between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110);
receive a motion control signal (as per 1802 in Fig. 18) from the user input device (604) indicative of the user input force (Figs. 7, 18; ¶95-96); and
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved in response to the motion control signal (as per 1802 in Fig. 18) in accordance with a first motion scaling profile (as per scaled motion in Fig. 3 when not in prescribed area as per ¶109-110) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) or a second motion scaling profile (as per motion damping adjacent prescribed areas as per ¶109-110) of the motion of the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) based on the distance between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 7, 3, 12, 18; ¶53, 55-56, 68, 75-77, 80-81, 85-86, 95-96, 107-110), wherein the first motion scaling profile (as per scaled motion in Fig. 3 when not in prescribed area as per ¶109-110) is different than the second motion scaling profile (as per motion damping adjacent prescribed areas as per ¶109-110) (Figs. 3, 18; ¶55-56, 107-110).



As per Claim 10, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to compare the distance to a threshold distance (as per “adjacent to the prescribed portion” in ¶110).

As per Claim 11, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to select the first motion scaling profile (as per scaled motion in Fig. 3 when not in prescribed area as per ¶109-110) if the distance is greater than or equal to the threshold distance (as per “adjacent to the prescribed portion” in ¶110).

As per Claim 12, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to select the second motion scaling profile (as per motion damping adjacent prescribed areas as per ¶109-110) if the distance is less than or equal to the threshold distance (as per “adjacent to the prescribed portion” in ¶110).

As per Claim 13, Lipow further discloses a robotic surgical system (10) for treating a patient (P) (Figs. 1A, 6; ¶53, 68-72), the robotic surgical system (10) comprising:
a surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) (Figs. 1B, 6; ¶53, 68, 75-77, 80-81);

a control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) configured to:
receive a first motion control signal (as per first determined force sensed by 1802 in Fig. 18) from the user input device (604) indicative of a first user input force (Figs. 7, 18; ¶95-96); 
receive a second motion control signal (as per second determined force sensed by 1802 in Fig. 18) from the user input device (604) indicative of a second user input force different than the first user input force (Figs. 7, 18; ¶95-96);
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at a predetermined rate of motion (as per maximum speed in ¶109) in response the first motion control signal (as per first determined force sensed by 1802 in Fig. 18) (Figs. 7, 18; ¶95-96, 108-109); and
cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at the predetermined rate of motion (as per maximum speed in ¶109) in response the second motion control signal (as per second determined force sensed by 1802 in Fig. 18) (Figs. 7, 18; ¶95-96, 108-109).

As per Claim 14, Lipow further discloses wherein the second user input force is greater than the first user input force (Figs. 7, 18; ¶95-96).

As per Claim 15, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at the predetermined rate of motion (as per maximum speed in ¶109) in response the first motion control signal (as per first determined force sensed by 1802 in Fig. 18) in a gross motion mode (as per motion 

As per Claim 16, Lipow further discloses wherein the control circuit (as per CPU in Figs. 1A, 1B, 2; as per settings in Fig. 3; as per hardware communicating with base in Fig. 8; ¶48-56, 61-62, 106-109, 112) is configured to cause the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to be moved at the predetermined rate of motion (as per maximum speed in ¶109) in response the second motion control signal (as per second determined force sensed by 1802 in Fig. 18) in a fine motion mode (as per motion scaling in Fig. 3 at greater magnification in ¶55) of the user input device (604) (Figs. 1B, 3, 6, 7, 18; ¶53, 55-56, 68, 75-77, 80-81, 95-96, 108-109).

As per Claim 17, Lipow further discloses wherein the user input device (604) comprises:
a base (608) (Figs. 6-8; ¶68-71, 74-75); and
a controller (710, 712) movable relative to the base (608) in response to the user input forces (¶62-63, 94-96).

As per Claim 18, Lipow further discloses wherein the base (608) is stationary (as per engagement of jack screws 804) (Fig. 7; ¶74).

As per Claim 19, Lipow further discloses wherein the user input device (604) comprises a force sensor (1802) for measuring the user input forces (Figs. 7, 18; ¶95-96).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lipow (US Pub. No. 2004/0243147) in view of Wenderow (US Pub. No. 2014/0343566).

As per Claim 3, Lipow discloses all limitations of Claim 1.  Lipow further discloses wherein the user selection signal (as per “shift gears” in ¶61) indicative of the selection between the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) and the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) is via a touch screen (708) (Figs. 1B, 3, 6, 7; ¶53, 55-56, 68, 75-77, 80-81, 102).
Lipow does not expressly disclose wherein the selection is made using a dial.
Wenderow discloses a control system (10) for controlling surgical instrument (12) via a workstation (14) (Fig. 1; ¶18-19).  The user controls motion of a surgical instrument (12/142) into a patient (as per 140) via jog buttons (22, 24) that move the surgical instrument (142) a specified distance (Figs. 1, 7; ¶25, 45).  The user may set the distance that the instrument moves in response to operation of jog buttons (22, 24) via a separate control (Fig. 1; ¶25).  In one embodiment, the set distance is 
Therefore, from these teachings of Lipow and Wenderow, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Wenderow to the system of Lipow in order to implement a dial to adjust scaling within Lipow because Wenderow teaches that implementing a dial interface rather than a keyboard is a matter of design choice.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lipow (US Pub. No. 2004/0243147) in view of Mizuno (US Patent No. 6,120,433).

As per Claim 4, Lipow discloses all limitations of Claim 1.  Lipow further discloses wherein the user selection signal (as per “shift gears” in ¶61) indicative of the selection between the first motion scaling profile (as per first selected motion scaling in Fig. 3; ¶55-56) and the second motion scaling profile (as per second selected motion scaling in Fig. 3; ¶55-56) is via a touch screen (708) (Figs. 1B, 3, 6, 7; ¶53, 55-56, 68, 75-77, 80-81, 102).
Lipow does not expressly disclose wherein the selection is made using a pedal assembly.
Mizuno discloses a robot control system (Fig. 2) in which scaling between motion of the surgical instrument (4, 6) and motion of the user input device (8) is adjustable (Figs. 2-3, 7A-F; 4:59-5:9, 7:34-8:8, 10:3-18).  In one embodiment, the adjustment is made through the use of a pedal assembly (12) (Figs. 2-3, 7A-F; 4:59-5:9, 7:34-8:8, 14:35-57).  In this way, the surgeon can alter the scaling while performing surgery on the object (14:51-53).  Like Lipow, Mizuno is concerned with surgical control systems.
Therefore, from these teachings of Lipow and Mizuno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mizuno to the system of Lipow since doing so would allow the surgeon to alter the scaling while performing surgery.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lipow (US Pub. No. 2004/0243147) in view of Tajima (US Patent No. 5,855,553).

As per Claim 8, Lipow discloses all limitations of Claim 7.  Lipow further discloses wherein determining the distance (as per transmitter 1202 and receiver 1204 in Fig. 12) between the surgical tool (24b, 14b in Fig. 1B; 610, 612 in Fig. 6) and the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110) comprises:
transmitting an electromagnetic wave (as per transmitter 1202) from the surgical tool ((24b, 14b in Fig. 1B; 610, 612 in Fig. 6) to the patient (as per tissue in Fig. 12) (Figs. 1B, 6, 12; ¶53, 68, 75-77, 80-81, 85-86, 107-110).
Lipow does not expressly disclose calculating a time-of-flight of the electromagnetic wave reflected by the patient.
Tajima discloses a surgical control system in which a work environment data detecting means (104) generates proximity sensor data (106) (Fig. 1; 6:29-7:8).  In one embodiment, the proximity sensor data (106) is generated by a proximity sensor that is adapted to obtain the distance data by measuring the intensity of a reflected ultrasonic or light wave and a reflection time thereof (8:28-30).  Like Lipow, Tajima is concerned with surgical control systems.
Therefore, from these teachings of Lipow and Tajima, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tajima to the system of Lipow since doing so would reduce the cost of the system in the event that a proximity sensor as per Tajima is cheaper to implement than the transmitter and receiver of Lipow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664